Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 6/29/22. Claims 4, 5, 21 and 27 – 55 have been canceled and claims 1 – 3, 6 – 20 and 22 – 26 are pending.

Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant argues “Wang never discloses that transmission of a sequence element is omitted to create a time offset as recited in amended Claim 1 (and similarly in Claims 13 and 24).” However, Examiner respectfully disagrees and points to paragraph 16: (c) a cyclic guard removing unit adapted to identify information-bearing OFDM frames in the sequence of received waveform samples, to remove the cyclic guard portions from each identified OFDM frame and to produce a sequence of guard-removed OFDM frames. A time offset exists once the portions are removed. Therefore, the claim limitations as written have been met and the rejection has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6 – 16, 19 – 20 and 22 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al. (US 6,658,063) in view of Wang et al. (US 2005/0068886 A1).
Regarding claim 1, Mizoguchi teaches a method in a radio network node (receiver) for processing a preamble used in a wireless communication system (Fig. 1), the method comprising: receiving, from a user equipment (UE) (transmitter), the preamble including a plurality of short sequences (col. 6, lines 5-9, 25-28: As shown in FIG. 1, the present receiver system has a frequency offset compensation circuit 20 which receives a radio packet signal R having a preamble for synchronization having a plurality of repetition signals with known signal pattern… a known signal ( short preamble) of a preamble for synchronization), the preamble being split into two portions, a first of the two portions transmitted by the UE using a first transmission characteristic, and a second of the two portions transmitted by the UE using a second transmission characteristic that is different from the first transmission characteristic (see Fig. 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected. Further described in col. 9, line 66 to col. 10, line 8: For instance, the pattern of the last short preamble t10 in FIG. 11A differs from the pattern of other short preambles t1 through t9 so that t10 is used as a second known pattern, alternatively, a preamble for channel estimation can be used as a second known pattern. As the second pattern differs from the first pattern, those patterns can be distinguished), and a difference between the first transmission characteristic and the second transmission characteristic being based on a predefined time offset inserted by the UE between the first portion and the second portion (see Fig. 4; col. 1, lines 39-51 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected. Further described in col. 9, line 66 to col. 10, line 8: For instance, the pattern of the last short preamble t10 in FIG. 11A differs from the pattern of other short preambles t1 through t9 so that t10 is used as a second known pattern, alternatively, a preamble for channel estimation can be used as a second known pattern. As the second pattern differs from the first pattern, those patterns can be distinguished). determining, by a preamble detector (symbol timing detection block 10), a fractional-symbol delay (T.sub.frac) of at least one of the plurality of short sequences (col. 6, lines 10-13, 25-28: a symbol timing detection block 10 for deciding a symbol timing or a reference timing by measuring a preamble for synchronization in a received signal); and based at least in part on the determined T.sub.frac, using at least one of a first part of the preamble detector, the first part used to detect portions of the preamble arriving during an early time window of the plurality of time windows, and a second part of the preamble detector, the second part used to detect portions of the preamble arriving during a late time window of the plurality of time windows (col. 7, lines 1-21, 29-31: Thus, the symbol timing detection block 10 comprises the correlator 1, the correlation output filter 2 and the timing decision circuit 3. The symbol timing signal D is applied to the guard interval removal circuit 4, which provides an OFDM signal E for each OFDM symbol by removing a guard interval in an output of the frequency offset compensation circuit 20 which compensates frequency offset in a received signal R. A guard interval GI at the head of an OFDM signal has a signal of cyclic extension signal of an OFDM symbol, and is deleted by the guard interval removal circuit 4…. It should be appreciated that the delay time T is the same as repetition period (=t1=t2 - - - =t10) of a preamble for synchronization (short preamble). Further described in Figs. 1 and 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected), to process at least one short sequence of the plurality of short sequences as part of calculating a propagation delay between the UE and the radio network node (col. 7, lines 42-66: A received signal in a radio communication system is a combination of a plurality of signals due to multi-path propagation. In an OFDM communication system, the symbol timing detection block must detect the symbol timing accurately even when many multi-path delay waves having high level exist, in order to emphasize the feature of the OFDM system which operates correctly in spite of multi-path propagation). 
Mizoguchi fails to explicitly disclose identical short sequences; and the time offset being generated by one or more of: omitting the transmission of one or more sequence elements, and inserting a dummy element between the two portions.
	However, Wang teaches identical short sequences (paragraph 16: splitting the equalized frame into M OFDM symbols); and the time offset being generated by one or more of: omitting the transmission of one or more sequence elements (paragraph 16: a cyclic guard removing unit adapted to identify information-bearing OFDM frames in the sequence of received waveform samples, to remove the cyclic guard portions from each identified OFDM frame).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mizoguchi’s method by incorporating the teachings of Wang, for the purpose of reducing signal processing.
Regarding claim 2, Mizoguchi teaches the method of claim 1, further comprising: determining, based on the calculated propagation delay, a timing advance, wherein the UE uses the timing advance to adjust the timing of a future transmission to the radio network node (col. 10, lines 9-25; 64 to col. 11-17: The timing decision circuit 3D in FIG. 9 has a logic circuit 43D for detecting the end of a first short preamble. Further described in col. 11, lines 44-53: A frequency offset compensation circuit 20 compensates carrier frequency offset between short preamble wave forms between a transmit side and a receiver side continuously when a preamble for synchronization is received. When a data signal is received until the end of a packet after a timing decision circuit 3 detects a preamble for synchronization, the frequency offset compensation circuit 20 compensates carrier frequency offset according to the carrier frequency offset measured when the preamble for synchronization is detected); and transmitting the timing advance to the UE (col. 10, lines 9-25; 64 to col. 11-17: The timing decision circuit 3D in FIG. 9 has a logic circuit 43D for detecting the end of a first short preamble. Further described in col. 11, lines 44-53). 
Regarding claims 6 and 22, Mizoguchi teaches the method of claim 1, wherein the time offset is generated by one or more of: inserting a small guard interval between the two portions, repeating one or more sequence elements and inserting a short cycle prefix between the two portions (col. 6, lines5-13: As shown in FIG. 1, the present receiver system has a frequency offset compensation circuit 20 which receives a radio packet signal R having a preamble for synchronization having a plurality of repetition signals with known signal pattern, followed by modulated data signal, for compensating offset of a receiver carrier frequency, a symbol timing detection block 10 for deciding a symbol timing or a reference timing by measuring a preamble for synchronization in a received signal, a guard interval). 
Regarding claim 7, Mizoguchi teaches the method of claim 1, further comprising: estimating a frequency offset of the preamble (col. 6, lines 6-11: As shown in FIG. 1, the present receiver system has a frequency offset compensation circuit 20 which receives a radio packet signal R having a preamble for synchronization having a plurality of repetition signals with known signal pattern, followed by modulated data signal, for compensating offset of a receiver carrier frequency); and adjusting the output of one or more correlators to compensate for the estimated frequency offset. (col. 6, lines 42-67: The received signal R is, upon compensation of carrier frequency offset, applied to a correlator 1, which has coefficient of a known pattern in a preamble for synchronization at the head of a received signal so that a correlation output signal B is provided when a known pattern in a preamble for synchronization is applied).
Regarding claim 8, Mizoguchi teaches the method of claim 7, further comprising estimating the frequency offset based on one or more of: output from one or more correlators, an averaged output of one or more groups of correlators (col. 6, lines 6-11: As shown in FIG. 1, the present receiver system has a frequency offset compensation circuit 20 which receives a radio packet signal R having a preamble for synchronization having a plurality of repetition signals with known signal pattern, followed by modulated data signal, for compensating offset of a receiver carrier frequency; col. 6, lines 42-67: The received signal R is, upon compensation of carrier frequency offset, applied to a correlator 1, which has coefficient of a known pattern in a preamble for synchronization at the head of a received signal so that a correlation output signal B is provided when a known pattern in a preamble for synchronization is applied). 
Regarding claim 9, Mizoguchi teaches the method of claim 1, wherein the first part of the preamble detector includes a plurality of early-arrival detectors, and wherein the second part of the preamble detector includes a plurality of late-arrival detectors (col. 7, lines 1-21, 29-31: Thus, the symbol timing detection block 10 comprises the correlator 1, the correlation output filter 2 and the timing decision circuit 3. The symbol timing signal D is applied to the guard interval removal circuit 4, which provides an OFDM signal E for each OFDM symbol by removing a guard interval in an output of the frequency offset compensation circuit 20 which compensates frequency offset in a received signal R. A guard interval GI at the head of an OFDM signal has a signal of cyclic extension signal of an OFDM symbol, and is deleted by the guard interval removal circuit 4…. It should be appreciated that the delay time T is the same as repetition period (=t1=t2 - - - =t10) of a preamble for synchronization (short preamble). Further described in Figs. 1 and 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected.). 
Regarding claims 10 and 19, Mizoguchi teaches the method of claim 1, wherein each of the short sequences has a same time duration as an orthogonal frequency division multiplexing (OFDM) symbol used to carry data traffic in the wireless communication system (col. 4, line 60 to col. 5, line 3: during reception of an OFDM signal after a preamble for synchronization, so that frequency compensated signal by said frequency offset compensation means is applied to said timing detection means; col. 7, lines 25-30: It should be appreciated that the delay time T is the same as repetition period (=t1=t2 - - - =t10) of a preamble for synchronization (short preamble)). 
Regarding claim 11, Mizoguchi teaches the method of claim 1, further comprising: determining, by the preamble detector, a phase of the plurality of short sequences; and based at least in part on the determined phase, using at least one of an early-arrival detector and a late-arrival detector to process at least one short sequence of the plurality of short sequences as part of calculating a propagation delay between the UE and the radio network node (col. 7, lines 50-62: As a received signal is a combination of a plurality of propagation paths, a received level having each delay is modeled by Reyleigh distribution, and phase has uniform distribution. 
(12)   As mentioned above, a received signal through multi-path propagation is a combination of multi-path waves distributed on time axis, and the phase of the received signal has uniform distribution. Further described in col. 7, line 25 to col. 8, line 11). 
Regarding claim 12, Mizoguchi teaches the method of claim 1, wherein the T.sub.frac is one of a plurality of computed T.sub.frac candidates, and wherein the calculating includes calculating the propagation delay between the UE and radio network node based on the plurality of computed T.sub.frac candidates (col. 7, lines 1-21, 29-31: Thus, the symbol timing detection block 10 comprises the correlator 1, the correlation output filter 2 and the timing decision circuit 3. The symbol timing signal D is applied to the guard interval removal circuit 4, which provides an OFDM signal E for each OFDM symbol by removing a guard interval in an output of the frequency offset compensation circuit 20 which compensates frequency offset in a received signal R. A guard interval GI at the head of an OFDM signal has a signal of cyclic extension signal of an OFDM symbol, and is deleted by the guard interval removal circuit 4…. It should be appreciated that the delay time T is the same as repetition period (=t1=t2 - - - =t10) of a preamble for synchronization (short preamble). Further described in Figs. 1 and 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected). 
Regarding claim 13, Mizoguchi teaches a method in a user equipment (UE) (transmitter) for transmitting a preamble, wherein the preamble is comprised of a plurality of short sequences (col. 6, lines 5-9, 25-28: As shown in FIG. 1, the present receiver system has a frequency offset compensation circuit 20 which receives a radio packet signal R having a preamble for synchronization having a plurality of repetition signals with known signal pattern… a known signal ( short preamble) of a preamble for synchronization), the method comprising: transmitting, by the UE, the preamble to a radio network node (receiver), the transmitting including changing a transmission characteristic part way through the transmission of the preamble to split the preamble into two portions (see Fig. 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected), the transmitting including: transmitting a first of the two portions of the preamble using a first transmission characteristic (see Fig. 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected); and transmitting a second of the two portions of the preamble using a second transmission characteristic that is different from the first transmission characteristic (see Fig. 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected. Further described in col. 9, line 66 to col. 10, line 8: For instance, the pattern of the last short preamble t10 in FIG. 11A differs from the pattern of other short preambles t1 through t9 so that t10 is used as a second known pattern, alternatively, a preamble for channel estimation can be used as a second known pattern. As the second pattern differs from the first pattern, those patterns can be distinguished), transmitting a second of the two portions of the preamble using a second transmission characteristic comprising generating a time offset between the two portions (col. 11, lines 44-53: A frequency offset compensation circuit 20 compensates carrier frequency offset between short preamble wave forms between a transmit side and a receiver side continuously when a preamble for synchronization is received. When a data signal is received until the end of a packet after a timing decision circuit 3 detects a preamble for synchronization, the frequency offset compensation circuit 20 compensates carrier frequency offset according to the carrier frequency offset measured when the preamble for synchronization is detected). 
Mizoguchi fails to explicitly disclose identical short sequences; and the time offset being generated by one or more of: omitting the transmission of one or more sequence elements, and inserting a dummy element between the two portions.
	However, Wang teaches identical short sequences (paragraph 16: splitting the equalized frame into M OFDM symbols); and the time offset being generated by one or more of: omitting the transmission of one or more sequence elements (paragraph 16: a cyclic guard removing unit adapted to identify information-bearing OFDM frames in the sequence of received waveform samples, to remove the cyclic guard portions from each identified OFDM frame).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mizoguchi’s method by incorporating the teachings of Wang, for the purpose of reducing signal processing.
Regarding claim 14, Mizoguchi teaches the method of claim 13, wherein the change in the transmission characteristic is based on at least one predefined transmission characteristic change (see Fig. 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected. Further described in col. 9, line 66 to col. 10, line 8: For instance, the pattern of the last short preamble t10 in FIG. 11A differs from the pattern of other short preambles t1 through t9 so that t10 is used as a second known pattern, alternatively, a preamble for channel estimation can be used as a second known pattern. As the second pattern differs from the first pattern, those patterns can be distinguished). 
Regarding claim 15, Mizoguchi teaches the method of claim 13, wherein the preamble allows the radio network node to perform early and late arrival detection of the preamble and to determine therefrom a propagation delay between the UE and the radio network node (col. 7, lines 1-21, 29-31: Thus, the symbol timing detection block 10 comprises the correlator 1, the correlation output filter 2 and the timing decision circuit 3. The symbol timing signal D is applied to the guard interval removal circuit 4, which provides an OFDM signal E for each OFDM symbol by removing a guard interval in an output of the frequency offset compensation circuit 20 which compensates frequency offset in a received signal R. A guard interval GI at the head of an OFDM signal has a signal of cyclic extension signal of an OFDM symbol, and is deleted by the guard interval removal circuit 4…. It should be appreciated that the delay time T is the same as repetition period (=t1=t2 - - - =t10) of a preamble for synchronization (short preamble). Further described in Figs. 1 and 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected)
Regarding claim 16, Mizoguchi teaches the method of claim 13, further comprising: receiving a timing advance from the radio network node that was based upon the determined propagation delay (col. 10, lines 9-25; 64 to col. 11-17: The timing decision circuit 3D in FIG. 9 has a logic circuit 43D for detecting the end of a first short preamble. Further described in col. 11, lines 44-53: A frequency offset compensation circuit 20 compensates carrier frequency offset between short preamble wave forms between a transmit side and a receiver side continuously when a preamble for synchronization is received. When a data signal is received until the end of a packet after a timing decision circuit 3 detects a preamble for synchronization, the frequency offset compensation circuit 20 compensates carrier frequency offset according to the carrier frequency offset measured when the preamble for synchronization is detected); and adjusting a future transmission by the UE to the radio network node based on the timing advance (col. 10, lines 9-25; 64 to col. 11-17: The timing decision circuit 3D in FIG. 9 has a logic circuit 43D for detecting the end of a first short preamble. Further described in col. 11, lines 44-53). 
Regarding claim 20, Mizoguchi teaches the method of claim 13, wherein the first of the two portions includes a first repeated synchronization sequence and the second of the two portions includes a second repeated synchronization sequence, and wherein the first and second transmission characteristics differ in that the first repeated synchronization sequence and the second repeated synchronization sequence are different (col. 8, lines13-23: As shown in FIG. 4(a), it is assumed that a radio packet signal has a preamble for synchronization having 10 repetitive known pattern signals (short preamble) t1 through t10. The period of the repetition of the known pattern of the preamble for synchronization is T. When the signal of FIG. 4(a) is received, a correlator recognizes the known pattern of a preamble for synchronization, and provides repetitive impulse outputs in every repetitive periods as shown in FIG. 4(b).).
Regarding claim 23, Mizoguchi teaches the method of claim 13, wherein the time offset is not an integer multiple of OFDM (col. 7, lines 3-10: The symbol timing signal D is applied to the guard interval removal circuit 4, which provides an OFDM signal E for each OFDM symbol by removing a guard interval in an output of the frequency offset compensation circuit 20 which compensates frequency offset in a received signal R. A guard interval GI at the head of an OFDM signal has a signal of cyclic extension signal of an OFDM symbol, and is deleted by the guard interval removal circuit 4). 
Regarding claim 24, Mizoguchi teaches a method in a radio network node (receiver) for processing a preamble (col. 6, lines 5-9, 25-28: As shown in FIG. 1, the present receiver system has a frequency offset compensation circuit 20 which receives a radio packet signal R having a preamble for synchronization having a plurality of repetition signals with known signal pattern… a known signal ( short preamble) of a preamble for synchronization), the method comprising: detecting a change in a transmission characteristic of a preamble received from a user equipment (UE) part way through receiving the preamble, the change in transmission characteristic splitting the preamble into two portions, the preamble comprising a plurality of short sequences (see Fig. 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected. Further described in col. 9, line 66 to col. 10, line 8: For instance, the pattern of the last short preamble t10 in FIG. 11A differs from the pattern of other short preambles t1 through t9 so that t10 is used as a second known pattern, alternatively, a preamble for channel estimation can be used as a second known pattern. As the second pattern differs from the first pattern, those patterns can be distinguished; also described in col. 6, lines 5-9, 25-28: As shown in FIG. 1, the present receiver system has a frequency offset compensation circuit 20 which receives a radio packet signal R having a preamble for synchronization having a plurality of repetition signals with known signal pattern… a known signal ( short preamble) of a preamble for synchronization); a first of the two portions transmitted by the UE using a first transmission characteristic, and a second of the two portions transmitted by the UE using a second transmission characteristic that is different from the first transmission characteristic (see Fig. 4 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected. Further described in col. 9, line 66 to col. 10, line 8: For instance, the pattern of the last short preamble t10 in FIG. 11A differs from the pattern of other short preambles t1 through t9 so that t10 is used as a second known pattern, alternatively, a preamble for channel estimation can be used as a second known pattern. As the second pattern differs from the first pattern, those patterns can be distinguished), and a difference between the first transmission characteristic and the second transmission characteristic being based on a predefined time offset inserted by the UE between the first portion and the second portion (see Fig. 4; col. 1, lines 39-51 and col. 8, line 61 to col. 9, line 30: A timing decision circuit 3 in FIG. 1 detects the presence of a preamble for synchronization by detecting two consecutive known patterns in the preamble for synchronization. In an actual system, as there are ten short preambles in the preamble for synchronization, the last two short preambles are to be detected. Further described in col. 9, line 66 to col. 10, line 8: For instance, the pattern of the last short preamble t10 in FIG. 11A differs from the pattern of other short preambles t1 through t9 so that t10 is used as a second known pattern, alternatively, a preamble for channel estimation can be used as a second known pattern. As the second pattern differs from the first pattern, those patterns can be distinguished); and determining, based on the two portions of the preamble, a propagation delay between the radio network node and the UE (col. 7, lines 42-66: A received signal in a radio communication system is a combination of a plurality of signals due to multi-path propagation. In an OFDM communication system, the symbol timing detection block must detect the symbol timing accurately even when many multi-path delay waves having high level exist, in order to emphasize the feature of the OFDM system which operates correctly in spite of multi-path propagation. Further described in col. 11, lines 44-53: A frequency offset compensation circuit 20 compensates carrier frequency offset between short preamble wave forms between a transmit side and a receiver side continuously when a preamble for synchronization is received. When a data signal is received until the end of a packet after a timing decision circuit 3 detects a preamble for synchronization, the frequency offset compensation circuit 20 compensates carrier frequency offset according to the carrier frequency offset measured when the preamble for synchronization is detected). 
Mizoguchi fails to explicitly disclose identical short sequences; and the time offset being generated by one or more of: omitting the transmission of one or more sequence elements, and inserting a dummy element between the two portions.
	However, Wang teaches identical short sequences (paragraph 16: splitting the equalized frame into M OFDM symbols); and the time offset being generated by one or more of: omitting the transmission of one or more sequence elements (paragraph 16: a cyclic guard removing unit adapted to identify information-bearing OFDM frames in the sequence of received waveform samples, to remove the cyclic guard portions from each identified OFDM frame).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mizoguchi’s method by incorporating the teachings of Wang, for the purpose of reducing signal processing.
Regarding claim 25, Mizoguchi teaches the method of claim 24, further comprising: determining, based on a calculated propagation delay, a timing advance, wherein the UE uses the timing advance to adjust the timing of a future transmission to the radio network node (col. 10, lines 9-25; 64 to col. 11-17: The timing decision circuit 3D in FIG. 9 has a logic circuit 43D for detecting the end of a first short preamble. Further described in col. 11, lines 44-53: A frequency offset compensation circuit 20 compensates carrier frequency offset between short preamble wave forms between a transmit side and a receiver side continuously when a preamble for synchronization is received. When a data signal is received until the end of a packet after a timing decision circuit 3 detects a preamble for synchronization, the frequency offset compensation circuit 20 compensates carrier frequency offset according to the carrier frequency offset measured when the preamble for synchronization is detected); and transmitting the timing advance to the UE (col. 10, lines 9-25; 64 to col. 11-17: The timing decision circuit 3D in FIG. 9 has a logic circuit 43D for detecting the end of a first short preamble. Further described in col. 11, lines 44-53). 
Regarding claim 26, Mizoguchi teaches the method of claim 24, wherein each of the short sequences has a same time duration as an orthogonal frequency division multiplexing (OFDM) symbol used to carry data traffic in the wireless communication system (col. 4, line 60 to col. 5, line 3: during reception of an OFDM signal after a preamble for synchronization, so that frequency compensated signal by said frequency offset compensation means is applied to said timing detection means; col. 7, lines 25-30: It should be appreciated that the delay time T is the same as repetition period (=t1=t2 - - - =t10) of a preamble for synchronization (short preamble)). 

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi and Wang as applied to claim 1 above, and further in view of Comstock (US 2014/0328309 A1).
Regarding claims 3 and 18, Mizoguchi teaches the method of claim 1, but fails to explicitly disclose wherein the receiving includes receiving the preamble on a physical random access control channel (PRACH). 
	However, Comstock teaches receiving the preamble on a physical random access control channel (PRACH) (paragraph 36: a UE transmits a preamble on a Physical Random Access Channel (PRACH)).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mizoguchi’s method by incorporating the teachings of Comstock, for the purpose of facilitating detection using a specified random access channel.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi and Wang as applied to claim 13 above, and further in view of Pelletier et al. (US 2018/0343647 A1).
Regarding claim 17, Mizoguchi teaches the method of claim 13, but fails to explicitly disclose wherein a signal power during a time between the transmission of the first and second portions of the preamble is not lower than a signal power used to transmit the first and second portions. 
	However, Pelletier teaches wherein a signal power during a time between the transmission of the first and second portions of the preamble is not lower than a signal power used to transmit the first and second portions (paragraph 190: the WTRU may maintain the same ratio of pilot power).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mizoguchi’s method by incorporating the teachings of Pelletier, for the purpose of maintain power and minimizing transmission error.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462